


110 HR 6416 IH: Just and Lasting Peace in Sudan Act of

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6416
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Payne (for
			 himself, Mr. Wolf,
			 Mr. Capuano,
			 Mr. Tancredo,
			 Mr. Rangel,
			 Ms. Lee, Mr. McGovern, Ms.
			 Jackson-Lee of Texas, Ms. Eddie
			 Bernice Johnson of Texas, Mr.
			 Jefferson, Mr. Fattah,
			 Mr. Van Hollen,
			 Mr. Bishop of Georgia,
			 Ms. Corrine Brown of Florida,
			 Mr. Rush, Mr. Cummings, Mr.
			 Jackson of Illinois, Ms.
			 Waters, and Mr. Hastings of
			 Florida) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To codify existing sanctions against the Government of
		  Sudan until the Government of Sudan meets certain conditions relating to a just
		  and lasting peace in Sudan.
	
	
		1.Short titleThis Act may be cited as the
			 Just and Lasting Peace in Sudan Act of
			 2008.
		2.DefinitionsFor purposes of this Act:
			(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
			(2)Government of
			 sudanThe term Government of Sudan means Sudan’s
			 Government of National Unity. Such term does not include the Government of
			 Southern Sudan (GOSS).
			(3)SPLMThe
			 term SPLM means the Sudan People’s Liberation Movement.
			3.FindingsCongress finds the following:
			(1)The United States
			 Government rightfully declared the atrocities in the Darfur region of Sudan to
			 be genocide. More than 450,000 people have been killed and an estimated
			 2,500,000 people have been displaced since the crisis erupted in 2003.
			(2)The Government of
			 Sudan continues to commit atrocities against innocent civilians in Darfur.
			 According to a March 25, 2008, report by the United Nations Secretary-General,
			 increased hostilities in Western Darfur over the reporting period have
			 led to significant displacement and loss of civilian life, while also
			 inhibiting humanitarian access to civilian populations affected by the
			 fighting.
			(3)In October 2007,
			 the Government of Southern Sudan suspended the participation of its ministers,
			 state ministers, and presidential advisors from Sudan’s Government of National
			 Unity to protest measures taken by the National Congress Party and to demand
			 full implementation of the Comprehensive Peace Agreement (CPA).
			(4)Implementation of
			 the CPA by the Government of National Unity has been selective and at times
			 deliberately slow. The Government of Sudan has not yet implemented the Abyei
			 Boundary Commission (ABC) recommendations. The ABC was mandated to
			 define and demarcate the area known as the 9 Ngok Dinka
			 Chiefdoms transferred in 1905 to Kordofan in North Sudan.
			(5)The ABC was chaired
			 by former United States Ambassador to Sudan Donald Peterson, with active
			 international engagement. In July 2005, the ABC submitted its final report to
			 the Sudan’s presidency. According to the CPA, upon presentation of the
			 final report, the Presidency shall take necessary action to put the special
			 administration status of Abyei Area into immediate effect.
			(6)According to a
			 September 2007 report by the United Nations Secretary-General, the lack of
			 administration in Abyei has hampered CPA activities and left gaps in policing,
			 public sanitation, and health services. Continued intransigence on this issue
			 is likely to lead to war.
			(7)The Government of
			 Sudan is well known to signing peace agreements and make commitments but has
			 consistently failed to honor these agreements.
			(8)Efforts to hold
			 individuals accountable for the genocide in Darfur have not been successful in
			 large part because the Government of Sudan refuses to cooperate with the
			 International Criminal Court (ICC) and protects indicted individuals by the
			 ICC.
			(9)In April 2008,
			 Special Envoy Richard Williamson and a Government of Sudan delegation led by
			 Nafi Ali Nafi, a man responsible for many of Sudan’s international terror links
			 and domestic atrocities, met in Rome to discuss normalization of relations
			 between Sudan and the United States.
			(10)Nafi Ali Nafi was
			 the security chief when Sudan gave safe haven to Osama bin Laden in the 1990s,
			 a period when Bin Laden began to build his terror network. Nafi was also a key
			 player in support of Gama’a Islamia, a group that tried to assassinate Egyptian
			 President Hosni Mubarak. The weapons used in the assassination attempt were
			 reportedly flown by Sudan Airways, and after the failed attempt, one of the
			 assassins was flown to Sudan on Sudan Airways.
			4.Codification of
			 existing sanctions in support of a just and lasting peace in Sudan
			(a)In
			 generalSanctions against the Government of Sudan that were
			 imposed pursuant to any provision of law, as in effect on the date of the
			 enactment of this Act, including sanctions against the Government of Sudan that
			 were imposed pursuant to any executive order or other administrative action,
			 shall remain in effect against the Government of Sudan and shall not be lifted
			 pursuant to such provisions of law until the President certifies to the
			 appropriate congressional committees that the Government of Sudan has met the
			 conditions described in subsection (b) for a period of not less than one year.
			(b)Conditions
			 describedThe conditions
			 referred to in subsection (a) are the following:
				(1)The Government of Sudan fully implements
			 the Comprehensive Peace Agreement (CPA) and the Darfur Peace Agreement
			 (DPA).
				(2)The Abyei Boundary Commission (ABC)
			 recommendations are implemented and oil revenue shares are paid
			 retroactively.
				(3)The Government of
			 Sudan hands over to the International Criminal Court (ICC) all indicted
			 individuals without any delay.
				(4)The Government of
			 Sudan ends its atrocities against innocent civilians in Darfur and other parts
			 of Sudan.
				(5)The Government of Sudan allows the
			 deployment of the United Nations African Union Mission in Darfur (UNAMID)
			 forces and allows unhindered access to humanitarian workers.
				(6)The Government of
			 Sudan ends its ties with known terrorist organizations and individuals.
				(7)Senior officials
			 in the Government of Sudan are held accountable for crimes committed in the
			 Nuba, South Sudan, Southern Blue Nile, and Eastern Sudan.
				(8)Senior officials
			 in the Government of Sudan are held accountable for their support for Osama bin
			 Laden and other terrorist groups.
				(c)Monitoring
			 mechanismThe President of the United States shall establish a
			 mechanism to monitor and ensure that the Government of Sudan is meeting the
			 conditions described in subsection (b).
			(d)Sense of
			 CongressIt is the sense of
			 Congress that the United States Government should not normalize relations with
			 the Government of Sudan until the conditions described in subsection (b) have
			 been implemented for a period of not less than one year as described in
			 subsection (a).
			
